IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

                                     IN RE: BRAYDEN L. M.

                 Direct Appeal from the Juvenile Court for Crockett County
                           No. 6674      Jason L. Hudson, Judge


                  No. W2010-01416-COA-R3-JV - Filed September 19, 2011




Appellant filed a notice of appeal for a non-final judgment entered by the trial court. We
therefore dismiss this appeal for lack of jurisdiction.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


A LAN E. H IGHERS, P.J.W.S., D AVID R. F ARMER, J., and H OLLY M. K IRBY, J.


Harold E. Dorsey, Jr., Alamo, Tennessee, for the appellant, Ronnie Glen Hopkins, II.


David Wayne Camp, Jackson, Tennessee, for the appellee, Catherine Nicole Camp.


                                   MEMORANDUM OPINION 1
       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record for this appeal to determine if the Court has
subject matter jurisdiction to hear this matter. After this review, it appeared to the Court that
Appellant Ronnie Glen Hopkins, II, had appealed an order that is not a final judgment. Thus,
by Order entered on July 13, 2011, the Court noted that we could find nothing in the record


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
reflecting that the trial court adjudicated:


       1) the claim for attorney fees as set forth in the “Motion to Correct Errors
       Contained in Order” filed by Appellant Ronnie Glenn in the trial court on
       February 17, 2010;


       2) the claim for attorney fees as set forth in the “Petitioner's Motion to Alter
       or Amend Order of November 13, 2009" filed by Appellee Catherine Nicole
       Camp in the trial court on March 15, 2010;


       3) the claim for attorney fees as set forth in the “Petition to Alter and/or
       Amend Amended Order Granting Both Current and Retroactive Child Support
       and Establishing a Permanent Parenting Plan” filed by Appellant Ronnie
       Glenn in the trial court on June 3, 2010; and,


       4) the claim for attorney fees as set forth in the “Answer to Petition to Alter
       and/or Amend Amended Order Granting Both Current and Retroactive Child
       Support and Establishing a Permanent Parenting Plan” filed by Appellee
       Catherine Nicole Camp in the trial court on September 14, 2010.


Our Order of July 13, 2011, directed Appellant Ronnie Glen Hopkins, II to obtain entry of
a final judgment in the trial court within ten (10) days of the entry of that Order and further
directed the trial court clerk to transmit a certified, supplemental record to the Clerk of this
Court within five (5) days of the entry of the trial court's order. Our Order of July 13, 2011,
also provided that, in the event Appellant did not obtain entry of a final judgment within the
time provided therein, Appellant should show cause within fifteen (15) days from the entry
of that Order why this appeal should not be dismissed for failure to appeal an appealable
order or judgment. Finally, our Order of July 13, 2011, provided “[f]ailure to respond to this
order within the time provided herein could result in this appeal being dismissed without
further notice.”


       On July 13, 2011, the Clerk of this Court transmitted a copy of our Order to
Appellant's counsel by certified mail, return receipt requested. The Clerk later received the
return receipt which indicated that office personnel for Appellant's counsel signed for the
mail parcel on July 14, 2011. As of this date, however, the Clerk of this Court has not
received a supplemental record nor has Appellant submitted anything to the Court stating
why this appeal should not be dismissed.
        Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990). Because the trial court
did not adjudicate the parties' various claims for attorneys fees, the order appealed is not a
final judgment and therefore, this Court lacks jurisdiction of this matter.


                                          Conclusion


       In light of the foregoing, this appeal is dismissed for lack of jurisdiction. Costs of this
matter are assessed to the appellant, Ronnie Glen Hopkins, II, and his surety for which
execution may issue, if necessary. It is SO ORDERED.


                                             PER CURIAM